DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments and amendment filed 4/12/2022 have been received and fully considered.  Claims 1, 3-10 and 22-32 are now pending.  Claims 2 and 11-21 are cancelled, claim 1 is amended and claims 22-32 are new.  Claims 1, 3-10 and 22-32 are now under consideration.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 22-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US PG Pub. No. 2016/0157524) in view of Huang et al (US PG Pub. No. 2016/0255878) and Kolb et al (US PG Pub. No. 2014/0352690).
Regarding claims 1 and 22-23:
	Bowen teaches a vaporizer device comprising: a resistive heating element (106); circuitry configured to control delivery of electrical power to the resistive heating element from a power source (see paragraph 84), the resistive heating element configured to provide heat to a vaporizable material to cause vaporization of the vaporizable material (at least in 103) into a flowing air stream to form an entrained aerosol; and a controller (109) configured to perform operations comprising: receiving inputs representative of a power delivery to the resistive heating element (see paragraph 83), a temperature of the resistive heating element (see paragraph 83), and/or a flow rate of air past the resistive heating element (see paragraph 90); predicting, using the received inputs, an amount of evaporation of the vaporizable material at the resistive heating element (see paragraph 83); and controlling in response to the predicted amount of evaporation of the vaporizable material, such that a target aerosol yield is produced (see paragraph 83 and 134 where some aspect is controlled in response to the predicted amount of evaporation to arrive at a target amount of material).
	Bowen fails to disclose the aspect is specifically by increasing or decreasing the power delivery to the heating element (although it seems to be implied also see figure 1A where the dose prediction unit has an arrow to the heater controller implying it controls the heater controller to do something to the heater) and that the received input representative of the flow rate of air past the resistive heating element is determined at least based on one or more measured characteristics representative of air restriction of the vaporizer device.
	Huang teaches an electronic vaporizer similar to Bowen including using inputs to control the power of the heater to increase or decrease the power delivery to the heating element in order to arrive at a target aerosol yield (see paragraph 9 where the flow rate is used to adjust the power to the heater to adjust the amount of vaporization to arrive at a target amount of vapor).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bowen with the teachings of Huang to adjust the amount of vaporization using the heater since this is a reliable and easy means to arrive at the desired target aerosol yield.
	Kolb teaches an electronic vaporizer similar to Bowen including a received input representative of the flow rate of air is determined at least based on one or more measured characteristics representative of air restriction of the vaporizer device (see paragraph 60 where the flow rate of air can be calculated using the measured characteristics of air restriction provided by the flow restrictor, also see paragraph 51 where the flow resistance characteristics depend upon geometric dimensions).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bowen with the teachings of Kolb to include using a flow restrictor in order to limit the maximum flow rate of the aerosol, as this could lead the user to harm, and to use the measured characteristics of air restriction to determine flow rate within the device since this is an art equivalent means for determining flow rate well known throughout the art to be interchangeable.

Regarding claim 24:
	Bowen modified above teaches the received input representative of the flow rate of air past the resistive heating element is further determined by at least one of a flow sensor or a pressure sensor (see paragraph 60 of Kolb modified above where a pressure sensor is used as well).

Regarding claims 3 and 25:
	Bowen modified above teaches the target aerosol yield is proportional to the flow rate (see paragraph 8 of Huang where above the device of Bowen was modified with Huang to adjust the heating power based on the flow rate as well where the adjustment is done proportionally as taught in paragraph 8). 

Regarding claims 4 and 26:	Bowen modified above teaches the target aerosol yield is a function of the flow rate (see paragraph 8 of Huang). 

Regarding claims 5 and 27:
	Bowen modified above teaches the target aerosol yield comprises a predetermined constant or a user-adjustable parameter (See paragraph 134). 

Regarding claims 6 and 28:
	Bowen modified above teaches the user-adjustable parameter comprises a desired output target based on a desired evaporation rate, a desired number of puffs (see paragraph 134), a particular time period, and/or a daily output target. 

Regarding claims 7 and 29:	Bowen modified above teaches the target aerosol yield is adjusted to respond to one or more user behaviors (see paragraph 134) of one or more users and/or one or more vaporizer devices (see paragraphs 130-132). 

Regarding claims 10 and 32:
	Bowen modified above teaches the predicting the amount of evaporation includes executing an algorithm using the received inputs (see at least paragraph 32). 

Claims 8-9  and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen in view of Huang as applied to claim 1 above, and further in view of Cochand et al (US PG Pub. No. 2014/0020693).
Regarding claims 8-9 and 30-31:
	Bowen modified above teaches all of the above except controlling the power delivery to the resistive heating element is further in response to an amount of power required to maintain a predefined temperature of the resistive heating element and selecting the power delivery such that the heating element temperature remains under a predetermined temperature. 
	Cochand teaches an electronic vaporizer similar to Bowen including maintaining the temperature of the heating element at a predetermined temperature and below a maximum temperature (See paragraph 92).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bowen with the teachings of Cochand to include the temperature limits in order to avoid unwanted chemical degradation and maintain a vaporization amount.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762